J-S25006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD LEROY SHOUEY, JR.                   :
                                               :
                       Appellant               :   No. 1299 MDA 2019

               Appeal from the PCRA Order Entered July 9, 2019
      In the Court of Common Pleas of Centre County Criminal Division at
                        No(s): CP-14-CR-0001340-2011


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

MEMORANDUM BY LAZARUS, J.:                         FILED SEPTEMBER 23, 2020

        Donald Leroy Shouey, Jr., appeals pro se from the order, entered in the

Court of Common Pleas of Centre County, dismissing as untimely his serial

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. Upon review, we affirm.

        Following a trial in January 2013, a jury convicted Shouey of sexual

assault,1 aggravated indecent assault,2 and indecent assault.3 On April 19,

2013, the trial court imposed an aggregate sentence of 11 to 22 years’

imprisonment. Shouey did not file a direct appeal, but filed a pro se PCRA

petition on April 29, 2013, which appointed counsel amended on May 31,

____________________________________________


1   18 Pa.C.S.A. § 3124.1.

2   18 Pa.C.S.A. § 3125(a)(1).

3   18 Pa.C.S.A. § 3126(a)(1).
J-S25006-20



2014. On November 18, 2014, Shouey filed a motion to withdraw his PCRA

petition, which the trial court granted with prejudice.   On July 22, 2015,

Shouey filed his second pro se PCRA petition, which was dismissed as untimely

on December 15, 2015. Subsequently, on April 1, 2019, Shouey filed his third

pro se PCRA petition, the instant petition, which was dismissed as untimely on

July 9, 2019. Shouey timely filed a notice of appeal; both he and the trial

court complied with Pa.R.A.P. 1925.

      Shouey raises the following issue for our review: “Did [Attorney] Stacy

Parks Miller, along with her A.D.A. [Attorney] Kelly Gilette-Walker[,] have an

ex parte relationship with the Honorable Bradley Lunsford via phone call/text

message during the duration of [Shouey]’s trial?” Brief of Appellant, at 4.

      When reviewing the denial of a PCRA petition, we must determine

whether the PCRA court’s order is supported by the record and free of legal

error. Commonwealth v. Smith, 181 A.3d 1168, 1174 (Pa. Super. 2018).

We are bound by a PCRA court’s credibility determinations, but with regard to

a court’s legal conclusions, we apply a de novo standard. Id. Before reaching

the issues that Shouey raises in his appellate brief, however, we must first

ascertain whether the PCRA court correctly determined that his third petition

was untimely filed. See Commonwealth v. Murray, 753 A.2d 201, 203 (Pa.

2000) (PCRA time limit is jurisdictional; court may only review untimely

petition if statutory exception applies).

      Here, the PCRA court dismissed Shouey’s petition as untimely filed.

Generally, a petition for relief under the PCRA must be filed within one year

                                      -2-
J-S25006-20



of the date the judgment of sentence becomes final unless the petitioner

alleges, and proves, an exception to the time limit for filing the petition, set

forth at 42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii), is met. 4 A PCRA petition

invoking one of these statutory exceptions must “be filed within 60 days of

the date the claims could have been presented.” See Commonwealth v.

Hernandez, 79 A.3d 649, 651-52 (Pa. Super. 2013) (citations omitted); see

also 42 Pa.C.S.A. § 9545(b)(2).5

        Shouey’s judgment of sentence became final on May 19, 2013, when

the time expired for him to file a notice of appeal to this Court.          See 42
____________________________________________


4   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference of government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii).

5 On October 24, 2018, the General Assembly amended subsection 9545(b)(2)
to enlarge the time in which a petitioner may invoke a PCRA time-bar
exception from 60 days to one year from the date the claim arises. See Act
2018, Oct. 24, P.L. 894, No. 146, § 2, effective in 60 days [Dec. 24, 2018].
However, the amendment applies only to claims arising on December 24,
2017, or thereafter. Id. at § 3. In this case, Shouey’s claim stems from
alleged misconduct that occurred during his 2013 trial. Thus, the 60-day time
limit in pre-amended section 9545(b)(2) applies to the current case.

                                           -3-
J-S25006-20



Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a). Although Shouey timely filed his

first PCRA petition, which was ultimately withdrawn, the instant petition, filed

nearly six years after his judgment of sentence became final, is patently

untimely unless he can plead and prove one of the enumerated exceptions to

the PCRA time limit. See Hernandez, supra at 651-52.

      Instantly, Shouey asserts that his petition is timely under the newly-

discovered facts exception, codified at 42 Pa.C.S.A. § 9545(b)(1)(ii).     This

exception “has two components, which must be alleged and proved. Namely,

the petitioner must establish that: (1) the facts upon which the claim was

predicated were unknown; and (2) [those facts] could not have been

ascertained by the exercise of due diligence.” Commonwealth v. Bennett,

930 A.2d 1264, 1272 (Pa. 2007); 42 Pa.C.S.A. § 9545(b)(1)(ii). Due diligence

requires a petitioner to take reasonable efforts to uncover facts that may

support a claim for collateral relief. Commonwealth v. Burton, 121 A.3d
1063, 1071 (Pa. Super. 2015) (en banc). A petitioner must explain why he

could not have learned the new fact(s) earlier by exercising due diligence.

Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa. 2001). Additionally,

the focus of this exception is on the newly-discovered facts, not on a newly-

discovered    or   newly-willing   source    for   previously   known     facts.

Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008). “[T]o qualify

as a new fact, the information may not be part of the public record.”

Commonwealth v. Staton, 184 A.3d 949, 955 (Pa. 2018).




                                     -4-
J-S25006-20



       Shouey’s purported newly-discovered fact is that “Judge Lunsford was

on the cell phone, utilizing text messaging throughout the proceeding of his

trial[, which was] extremely prejudic[ial against Shouey] based upon the ex

parte communications [between] Kelly Gillette-Walker and Judge Lunsford, or

[between Judge Lunsford and] any support staff within the District Attorney’s

office.” Brief of Appellant, at 9. Shouey bases this claim on: (1) notes of

testimony from his 2013 trial, wherein Judge Lunsford discusses using his

iPhone; (2) an excerpt from Commonwealth v. McClure, 172 A.3d 668 (Pa.

Super. 2017), wherein the Court describes Judge Lunsford’s ex parte

communications with members of the Centre County District Attorney’s Office,

and (3) a press release dated August 29, 2017 from the Judicial Conduct Board

regarding ex parte communications between Attorney Stacy Parks Miller and

Judge Jonathan D. Grine. See PCRA Petition, 4/1/19, at 6-9; Ex. A.6
____________________________________________


6 Pro se petitioners do not have access to information otherwise readily
available to the public and, thus, to presume so is contrary to plain language
of section 9545(b)(1)(ii). See Commonwealth v. Burton, 158 A.3d 618
(Pa. 2017). Here, however, Shouey was represented by counsel in 2013 when
the facts giving rise to his claim (i.e., Judge Lunsford’s cell phone use during
Shouey’s trial, allegedly communicating with Attorney Parks Miller) arose;
therefore, the Burton edict is inapplicable to Shouey’s claim. Thereafter,
Attorney Parks Miller was suspended from the practice of law in Pennsylvania
for one year and one day, effective March 10, 2019, for, inter alia, her ex
parte communications with Judge Lunsford on cases not involving Shouey.
See Office of Disciplinary Counsel v. Stacy Parks Miller, 32 DB 2017 (Pa.
Feb. 8, 2019). In his appellate brief, Shouey submits that he “was informed
about the pre-disposition of [the disciplinary action against Attorney Parks
Miller] on or about January 7, 2019.” Brief of Appellant, at 8. However, the
disciplinary action did not relate to Shouey’s case; thus, it is, at best, a
new source for previously-known fact—specifically, that Judge Lunsford had



                                           -5-
J-S25006-20



       Shouey’s reliance on information from 2017 to prove that certain

conduct occurred during his 2013 trial results in his failure to surmount the

PCRA’s time-bar. As the trial court correctly noted,

       [A]ll of [Shouey]’s supporting information is well over a year old.
       [His] first piece of information is a statement made in his trial back
       in 2013, which [Shouey] was presumably present for, and thus
       [he] has been aware of this information since 2013. [His] second
       piece of supporting information is an excerpt from [McClure,
       supra], where McClure alleged certain events occurred during
       [McClure’s] trial, and [Shouey’s] third piece of supporting
       information is a press release from August 29, 2017 that is related
       to the McClure case [which Shouey] presents as his second piece
       of supporting information.         If [Shouey] had exercised due
       diligence, [he] could have brought this allegedly newly discovered
       fact to the [c]ourt back in late 2017.

Trial Court Opinion and Order, 7/9/19, at 2-3.

       Because Shouey has failed to plead and prove that the facts upon which

his newly-discovered facts claim is predicated were unknown to him and could

not have been ascertained by exercising due diligence, the trial court did not

have jurisdiction to consider Shouey’s untimely PCRA petition.           Bennett,

supra. Thus, the PCRA court correctly dismissed his petition.

       Order affirmed.




____________________________________________


ex parte communications with Attorney Parks Miller in the past. This is
insufficient to overcome the PCRA’s time-bar. See Marshall, supra at 720
(Pa. 2008).

                                           -6-
J-S25006-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/23/2020




                          -7-